DIRECTOR COMPENSATION

The following compensation arrangements have been established for the Board of
Directors of the Company: All outside directors will receive an annual retainer
of $20,000. The chairpersons of the Audit Committee, the Compensation Committee,
and the Nominating / Governance Committee will for this service receive
retainers of $10,000, of $7,000, and of $5,000 respectively. Outside directors
also receive a meeting fee of $1,000 for each Board and Committee meeting
attended. Outside directors also receive an annual grant of $20,000 of
restricted stock, which stock has 3-year cliff vesting. Directors have the
option to receive their $20,000 annual retainer in the form of stock at a 25%
premium (i.e., $25,000 of stock) if they agree to hold the stock for at least
one year. No separate compensation is paid to directors who are also employees
of the Company.